As I understand this declaration, it did not allege that theplaintiff was employed in "railroading;" nor does the evidence show it. In order for the "hazardous occupations" Statute to apply, it must appear from the pleadings and proof that the plaintiff, at the time he was injured, was engaged in one of the hazardous occupations mentioned therein. The fact that theemployer is so engaged, generally, in such an occupation, is not sufficient. "Railroading" means "work upon a railroad" and "the business of constructing railroads." Gulf F.  A. Ry. Co. v. King, 73 Fla. 325, 74 So. 475; Wood v. Davis, 290 Fed. 1 (C.C.A., 5th Circt.). It seems that the work the plaintiff was doing in this railroad company's yard was of such a nature as any ordinary laborer would perform in yards of other concerns engaged in some other kind of general business, and thus he was not engaged in the hazardous occupation of "railroading." So, regardless of the allegations in the declaration, the proof did not bring plaintiff within the terms of the statute referred to. Therefore, as pointed out in Mr. Justice Chapman's opinion, the rule laid *Page 543 
down in Swanson v. Miami Home Milk Producers Ass'n, 117 Fla. 110,157 So. 415, was applicable.